DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.

Election/Restrictions
Newly submitted claim 30 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: In addition to the reasons stated in Requirement for Restriction 07/31/2017, Group I does not require an assay area [...], wherein lateral surfaces of cores of the two or more waveguide structures at least partially face inner volumes of the one or more microfluidic channels, such that an evanescent field of light guided within the two or more waveguide structures overlaps with a part of the inner volume of the one or more microfluidic channels, the detection sites each comprising capture spots located on lateral surfaces of the cores of the two or more waveguide structures.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution 30 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 1, 3, 5, 6, 27-30 are objected to because of the following informalities: claims interchangeably recite “the two or more rectangular waveguide structures”, “the two or more waveguide structures”, “the waveguide structures”, and “the two or more waveguides”.  For consistency, Examiner suggests “two or more rectangular waveguide structures” as the term first appears in claim 1 line 5.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the two or more waveguide structures are configured to guide an evanescent field of light to overlap with the detection sites and excite fluorophores present in the microfluidic channel at the capture spots” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 6, 22, 24, 25 & 27-29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Matsushita et al. (US 2007/0211254).
Regarding claim 1, Matsushita et al. teach an assay unit comprising: 
a microfluidic chip with a microfluidic system to convey a physiological sample or analyte solution (e.g., specimen 79) through one or more microfluidic channels (60) arranged on the chip (Abstract, ¶ 0020+), and 
a photonic system with two or more rectangular waveguide structures (43/50/51) arranged on the chip and configured to guide excitation light (e.g., excitation light source 3 ¶ 0004, light source 42, ¶ 0099), 
a plurality of detection sites (i.e., intersection areas of 60 & 51 having receptors 62, such as sites above the switching windows 52 in Fig. 5) within the one or more microfluidic channels (60, see Figs. 4, 5, 13, 26 & 27 for example), each of the detection sites at and within an intersection crossing point of the one or more microfluidic channels with one of the two or more rectangular waveguide structures (see Figs. 13-15 for example), the detection sites each comprising a capture spot (e.g., receptor spots 62, 63) on a surface of a corresponding one of the two or more waveguide structures (see Fig. 39 for example), the capture spot 
wherein the two or more waveguide structures (43/50/51) are capable of guiding an evanescent field of light (see i.e., “when light propagating in the core 51 is incident on the switching window 52, the light is total-reflected by the switching window 52.” ¶ 0109; see also “As shown in FIG. 6, light 48 emitted from the light emitting element 47 in the light source 42 enters a corresponding core 51 from the end face, propagates in the core 51 while repeating total reflection by the interface of the core 51, goes out from the other end of the core 51, and is received by the light emitting element 49 in the detector 46.” ¶ 0113, 0115+) to overlap with the detection sites (see Figs. 4 & 13-15 for example) and excite fluorophores present in the microfluidic channel at the capture spots (see i.e., “[...] in the case of constructing the optical analyzing apparatus as a fluorescence detection type optical analyzing apparatus, when sample DNA marked with a fluorescent dye or the like is passed to a channel in a test board in which probe DNA is adhered at high density, DNA complementary to each other binds” ¶ 0180), and 
wherein each of the two or more waveguide structures (43) comprises a linear structure (see Fig. 4 for example) with a certain refractive index that is surrounded by media of a lower refractive index (e.g., cladding 50 ¶ 0106; see also lower and 
With regard to limitations in claims 1, 24, 25, 27 & 28 (e.g., “…such that light within the waveguide structures can freely propagate along a linear dimension of the linear structure, but is confined in lateral dimensions outside of the detection sites”, “the excited fluorophores emit fluorescence light from the detection sites”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since the claim is drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claim, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art 

Regarding claims 3, 6, 22 & 29, Matsushita et al. teach an assay unit:
3.	wherein in the detection sites, a core (51) of the waveguide structures is arranged on a substrate layer (e.g., base glass 84), and is embedded in a cladding layer (50), such that only an upper surface of the core of the certain waveguide structure opposite to the substrate layer faces the capture spot and the inner volume of the microfluidic channels (see Figs. 6 for example);  
6.	comprising one or more coupling elements (e.g., condenser lens 191) for coupling a light beam into the two or more waveguides, and/or one or more coupling elements (e.g., condenser lens 192) for coupling a light beam out of the two or more waveguide structures (¶ 0168);
22.	further comprising a superstrate layer (e.g., cover member 64) on top of a substrate cladding layer, and forming a cover of the microfluidic channels (¶ 0110).  
29.	further comprising one or more coupling elements (e.g., condenser lens 191) for coupling a light beam into the waveguide structures (see ¶ 0168 & Fig. 44), and/or one or more coupling elements (e.g., condenser lens 192) for coupling the remaining portion of the light out of the waveguide structures (see ¶ 0168 & Fig. 44).  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US 2007/0211254) in view of Duer et al. (US 2009/0312188).
Regarding claim 5, Matsushita et al. do not explicitly teach wherein the waveguide structures comprise a bundle of multimode waveguides.
Duet et al. teach an assay unit (100) for carrying out fluorescence detected assays on one or more physiological samples (Abstract), comprising: 
a microfluidic chip with a microfluidic system (¶ 0097) to convey a physiological sample or analyte solution through one or more microfluidic channels (309) arranged on the chip (see Fig. 3F for example), and 
a photonic system with two or more rectangular waveguide structures (e.g., waveguides 308 in Fig. 3B for example) arranged on the chip to guide excitation light (¶ 0102+) in the near IR, visible, or near UV range (¶ 0081), the one or more microfluidic channels and the two or more waveguide structures crossing each other at a detection site (see ¶ 0072, 0087+ & Figs. 3-4 for example), 
wherein in an assay area (e.g., optical sensing sites 312), where a certain microfluidic channel and a certain waveguide structure cross each other (see Fig. 3 for example; the claim is sufficiently broad to have properly read on Figs. 3A-3F & ¶ 0173+); and  
wherein in the assay area (optical sensing sites), one or more capture spots (e.g., immobilized molecules) are located on at least one of the lateral surfaces of the 
wherein in the assay area, the core of the certain waveguide structure is arranged on a substrate layer (see Figs. 5, 6, 10), and is embedded in a cladding layer (see Fig. 5D for example);
5.	wherein the waveguide structures comprise a bundle of waveguides, said waveguides being multimode waveguides (¶ 0090); 
having one or more coupling elements for coupling a light beam into the one or more waveguides, and/or one or more coupling elements for coupling a light beam out of the one or more waveguides (¶ 0006, 0085+);
wherein waveguide structure comprises of a substrate layer (e.g., silica layer (SiO2) 622), a core layer (e.g., silicon layer (Si3N4) 620) of higher refractive index than the substrate (¶ 0118), and a cladding layer (624) of lower refractive index than the core layer (622, ¶ 0113); and
wherein a superstrate layer is deposited on top of a substrate cladding layer (¶ 0221), and forms a cover of the microfluidic channels (¶ 0088, 0228).  
. 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. (US 2007/0211254) in view of Hofmann et al. (Three-Dimensional Microfluidic Confinement for Efficient Sample Delivery to Biosensor Surfaces. Application to Immunoassays on Planar Optical Waveguides, Anal. Chem. 2002, 74, 5243-5250, IDS 08/28/2018).
Regarding claim 26, although Matsushita et al. teach the assay unit further comprising a fluorescence detector unit (e.g., detector 46).  Although Matsushita et al. teach the ability to control the light angle (i.e., “Although not shown, it is also possible to construct the light source by the light emitting elements and micro mirrors and guide light emitted from the light emitting element 47 to a core by controlling the angle of the micro mirrors.” ¶ 0179), the reference does not explicitly teach the detector unit is above the detection sites.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Matsushita et al. with a fluorescence detector unit above detection sites, as taught by Hofmann et al. to enable adjustment of the angle without repositioning the system components (Hofmann et al. Fig. 3).

Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive.
112 rejections have been withdrawn.
In response to the Applicant’s argument that “Matsushita does not disclose a plurality of detection sites within the one or more microfluidic channels”, Examiner disagrees.  Matsushita et al. teach, among other things, a plurality of detection sites (i.e., intersection areas of 60 & 51 having receptors 62, such as sites above the switching windows 52 in Fig. 5) within the one or more microfluidic channels (60, see Figs. 4, 5, 13, 26 & 27 for example).
In response to the Applicant’s argument to “the detection sites at and within an intersection crossing point of the one or more microfluidic channels with one of the two or more rectangular waveguide structures.”, this feature is taught in Figs. 13-15 for example.  It would appear the applicant is equating the claimed “detection sites” to the detector (46) of Matsushita et al.  It is noted that detection sites in the Office action is reference to intersection areas of 60 & 51 having receptors 62, such as sites above the switching windows 52 in Fig. 5.

Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798